DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al. (CN101853070A) (hereinafter – Liu).
	Re. Claims 1 and 5: Liu teaches a control method based on brain signals (Abstract), the method comprising: periodically acquiring electroencephalogram (EEG) signals and cerebral oxygen signals (Abstract: “Aiming at providing a novel method for researching recognition of various action modes by combining the change characteristics of forehead EEG information and cerebral blood oxygen information which are induced by imagined actions and designing a novel man-machine interaction device for synchronously acquiring the change characteristics of the forehead EEG information and blood oxygen information”) within a target period  (Fig. 8-10, indicating recording periods as described on page 5-6) and generating, according to the acquired EEG signals and cerebral oxygen signals, respectively an EEG wave curve representing changes of the EEG signals and a cerebral oxygen wave curve representing changes of the cerebral oxygen signals within the target period (Page 7: “The directly acquired EEG signal is a time domain change signal and is a function of time… the cerebral blood oxygen signal in the time domain is converted into the frequency domain signal, and we look for the characteristics of the frequency segment from the obtained frequency domain signal, that is, the spectrum map”); determining whether the EEG wave curve and the cerebral oxygen wave curve satisfy a condition for controlling a controlled device to perform a target operation; and controlling the controlled device to perform the target operation when the EEG wave curve and the cerebral oxygen wave curve satisfy the condition (Pages 5-7: Liu describes processing electroencephalogram (EEG) and brain blood oxygen (BO) features to improve accuracy of synchronizing imagined movements with experimental movement tasks trained on a computer, i.e., a controlled device.  Both EEG and BO data are amplified, filtered, and Fourier-transformed.  Features are extracted from the EEG data via Fisher 
	Re. Claims 2 and 6: Liu teaches the invention according to claims 1.  Liu further teaches the invention wherein controlling the controlled device to perform the target operation when the EEG wave curve and the cerebral oxygen wave curve satisfy the condition comprises: determining that, within the target period, a brain is in an active state when a numerical increase amount of the EEG wave curve is greater than or equal to a first threshold (Fig. 2; pages 3: dynamic spectral density of the EEG band changes when imagining limb movement, wherein a numerical increase amount of the ERD feature is used to determine imagined action; page 7, training using features using support vector machines (SVM)) and a numerical decrease amount of the cerebral oxygen wave curve is greater than or equal to a second threshold (page 7: “… under the imaginary action state, when the near-infrared light (750nm and 350nm) illuminates the brain tissue, the blood supply to the brain tissue increases, then the light absorbed by Hb and Hb02 in the blood more absorption than at rest;” thus, the amplitude of the output under the imaginary action state is lower than at rest, i.e., a numerical decrease; see also – SVM argument applied previously), and controlling the controlled device to perform an operation corresponding to the active state of the brain. 
	Re. Claim 4: Liu teaches the invention according to claim 1.  Liu further teaches the invention wherein determining whether the EEG wave curve and the cerebral oxygen wave curve satisfy a condition for controlling the controlled device to perform a target operation comprises: extracting an EEG feature from the EEG wave curve and extracting a cerebral oxygen feature from the cerebral oxygen wave curve (see rejection for claim 1); fusing the extracted EEG feature and the extracted cerebral oxygen feature (Page 3, particularly: “Different from the traditional EEG device, the present invention organically combines two different characteristic information of EEG phenomenon and blood 
	Re. Claim 7: Liu teaches the invention according to claim 5.  Liu further teaches the invention wherein the EEG signal detection apparatus comprises an EEG detection electrode (Page 5: “The system uses a silver-silver chloride electrode produced by Spes Medina as a sensor lo pick up the forehead EEG signal”).
	Re. Claim 8: Liu teaches the invention according to claim 5.  Liu further teaches the invention wherein the cerebral oxygen signal detection apparatus comprises a detection light source, and an optical sensor (Figs. 2, 6; Claim 1: “… a near-infrared light source for illuminating the cerebral cortex; a photodetector for detecting the reflected light intensity”) spaced apart from the detection light source by a target distance, wherein the detection light source is configured to emit infrared light to cerebral cortex so that the emitted infrared light interacts with the blood oxygen tissue of the cerebral cortex, and wherein the optical sensor is configured to detect the infrared light that has been reflected by the cerebral cortex without interacting with the blood oxygen tissue (Fig. 4; Page 4: “The source gauge distance is the horizontal distance between the source and the target test point.  In this design, it refers to the horizontal distance between the near-infrared source and the photodetector… The results show that the photon can penetrate the scalp, skull and cerebrospinal fluid layer at least 1 cm after the source gauge distance (r in Fig. 4) is set to 2.89 cm, and detect the blood oxygen Information of the cerebral cortex”).
	Re. Claim 9: Liu teaches the invention according to claim 8.  Liu further teaches the invention wherein the detection light source comprises a first light emitting chip and a second light emitting chip 
	Re. Claim 10: Liu teaches the invention according to claim 7.  Liu further teaches the invention further comprising a first filtering and amplification circuit coupled between the processor and the EEG detection electrode (Page 5: “The BEG electrode collects the EEG signal directly into the EEG amplifier (the 9218SM EEG signal amplifier produced by SYMTOP), and performs amplification and filtering in the amplifier”).
	Re. Claim 11: Liu teaches the invention according to claim 8.  Liu further teaches the invention further comprising a second filtering and amplification circuit coupled between the processor and the optical sensor (Page 3: “The change of cerebral blood oxygen, the signal is amplified and filtered, and then converted into a computer by analog-digital conversion of the data acquisition card”).
	Re. Claim 12: Liu teaches the invention according to claim 8.  Liu further teaches the invention further comprising a driving circuit coupled to the detection light source (Page 3: “The design includes… light source constant current drive, poststage amplification, filter circuits, data acquisition cards, computers and other parts”).
	Re. Claim 15: Liu teaches a human-machine interaction device comprising a control device (Figs. 2, 6, showing a human-machine interaction device) and a controlled device according to claim 5 (see .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN101853070A) (hereinafter – Liu) in view of Kreilinger, Alex et al. “Switching between Manual Control and Brain-Computer Interface Using Long Term and Short Term Quality Measures.” Frontiers in neuroscience vol. 5 147. 18 Jan. 2012, doi:10.3389/fnins.2011.00147 (hereinafter – Kreilinger).
Re. Claims 3: Liu teaches the invention according to claim 5.  Liu describes control of computer-related tasks having distinct resting and active periods for control (Pages 5-7), but does not explicitly teach keeping the controlled device performing the operation which is currently being performed even when a numerical change of either the EEG wave curve or cerebral oxygen levels are below respective thresholds.
Kreilinger teaches keeping the controlled device performing the operation which is currently being performed even when a numerical change of either the EEG wave curve or cerebral oxygen levels are below respective thresholds (Abstract: “This work presents a hybrid Brain-Computer Interface (hBCI) approach where two different input signals (joystick and BCI) were monitored and only one of them was chosen as a control signal at a time. Users could move a car in a game-like feedback application to 
It would have been obvious to one having skill in the art before the effective filing date to have incorporated using a hybrid method of control as taught by Kreilinger (wherein when a certain control signal’s quality deteriorate, another may be utilized to maintain control), the motivation being that receiving input from a single type of biosignal is known to reduce the functionality of control due to error sources such as fatigue, lack of concentration, high noise, spasms, tremors, etc… depending on the type of biosignal, whereby a combination of control input signals overcomes this deficiency (Abstract).
Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN101853070A) (hereinafter – Liu) in view of Sullivan et al. (U.S. 8,155,736 B2) (hereinafter – Sullivan).
Re. Claim 13: Liu teaches the invention according to claim 5.  Liu does not teach the invention further comprising a wireless transmission module configured to send the control instruction from the processor to the controlled device.
Sullivan teaches a wireless transmission module configured to send the control instruction from the processor to the controlled device (Col. 4: “the EEG control system 110 communicates with the EEG detection system 130 using a serial or other communication channel (e.g., wired or wireless”).  Sullivan teaches analogous art in the technology of brain-machine interfaces (Abstract).
It would have been obvious to one skilled in the art to have modified Liu to incorporate transmitting control signals wirelessly since there are a finite number of methods for transmitting signals (in this case, either wired or wirelessly).  Absent a teaching of criticality as to why wireless 
Re. Claims 14 and 16-20:  Liu teaches the invention according to claims 5 and 6-10.  Although Liu describes their invention as worn on the head, integration of the invention into an explicit “headset” is not explicitly clear.
Sullivan teaches an explicit recitation of the control device integrated into a headset component (Figs. 4, 5, 7; Col. 5-6: “In some embodiments, the EEG detection system 130 is in the form of a headset, audio headset, an automobile seat headrest, or any other form of apparatus or module that can be used by the user to securely locate the EEG sensor(s) 136 and the reference EEG sensor 138 on appropriate locations of the user's head for EEG signal detection”).
It would have been obvious to one skill in the art to have modified Liu to have incorporated the control device in a headset since it is recognized that there are a finite number of ways one skilled in the art would have positioned a sensor receiving brain signals appropriately on the head.  Absent a teaching of criticality as to why the control device must be explicitly positioned in a headset (whose definition is: “a device consisting of one or two earphones with a headband for holding them over the ears and with a microphone attached, used for telephone calls or other spoken communication over distance,” https://www.dictionary.com/browse/headset) this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791